DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
2.	Applicant’s amendments submitted on 3/18/21 have been received. Claims 1, 3, 6, 7,  and 9-12 have been amended. Claim 2 has been cancelled. 
Claim Objections
3.	The objections to claim 1 are withdrawn because the Applicant amended the claim.
4.	The objection to claim 3 is withdrawn because the Applicant amended the claim.
5.	The objection to claim 7 is withdrawn because the Applicant amended the claim.
Claim Rejections - 35 USC § 112
6.	The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claims 1-12 is withdrawn because the Applicant amended the claims.
Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ichikawa et al. (US 2003/0057088).
Regarding claim  1, Ichikawa discloses  a membrane-electrode assembly for a fuel cell (water electrolysis cell 21, Fig. 4, [0047]) comprising: a cathode electrode (catalytic layer 4, porous current distributor 6, electrode plate 23,  Fig. 4, [0040]) and an anode electrode (catalytic layer 3, porous current distributor 5, electrode plate 22, Fig. 4, [0040]) which are positioned oppositely to each other(Fig. 4); and a polymer electrolyte membrane which is positioned between the cathode electrode and the anode electrode (solid polymer electrolyte membrane 2, Fig. 4, [0040]), the cathode electrode and the anode electrode each including: an electrode substrate (electrode plates 22, 23, Fig. 4); a micropore layer which is positioned on the electrode substrate(porous current distributors 5, 6, Fig. 4, [0042]); and a first catalyst layer which is positioned on the micropore layer (each of the porous current distributors comprises a porous titanium body plates with platinum [0042]), the cathode electrode, the anode electrode, or both thereof further including a second catalyst layer being positioned between the first catalyst layer and the polymer electrolyte membrane (catalytic layers 3, 4, Fig. 4), wherein the second catalyst layer includes a reaction inducing material, and wherein the reaction inducing material is IrcRudFee or IrcRudFeeOx, wherein a ratio of c/(d+e) is 0.3 to 3.5, a ratio of d/e is 0.5 to 25, and x is an integer of 0.5 to 2 ([0035]-[0036], Inventive Examples 1-4).
Regarding claim 5, Ishikawa discloses all of the claim limitations as set forth above. Ishikawa further discloses  the second catalyst layer further includes a support which supports the reaction inducing material (sheet of polytetrafluoroethylene, [0045]).
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa et al. (US 2003/0057088) as applied to claim 1 above.
Regarding claim  4, Ishikawa discloses all of the claim limitations as set forth above. Ishikawa does not disclose  the second catalyst layer has a thickness of 0.1 to 5 µm.
It would have been obvious to one having ordinary skill in the art to provide the second catalyst layer has a thickness of 0.1 to 5 µm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
11.	Claim 6  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa et al. (US 2003/0057088) as applied to claims 1 and 5 above.
garding claim 6, Ishikawa discloses all of the claim limitations as set forth above. Ishikawa discloses   to the oxide of Ru—Ir—Fe, a solution (5 weight %) of an electrolyte having the same components as the cation ion exchange membrane used as the solid polymer electrolyte membrane [0045] 2 and a suitable amount of pure water were added, producing a paste which was then applied to a blank sheet of polytetrafluoroethylene according to a screen printing process, producing an anode catalytic layer (e.g., the catalytic layer 3)([0045]) but does not explicitly disclose  the reaction inducing material is included in an amount of 20 to 99 wt% with respect to a total amount of the reaction inducing material and the support.
It would have been obvious to one of ordinary skill in the art to provide the reaction inducing material is included in an amount of 20 to 99 wt% with respect to a total amount of the reaction inducing material and the support, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
12.	Claims 7-9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa et al. (US 2003/0057088) as applied to claim 1 above, in view of Lee et al. (US 2017/0346101).
Regarding claim 7, Ishikawa discloses all of the claim limitations as set forth above. Ishikawa discloses  certain preferred embodiments  have been shown and described in detail, it should be understood that various changes and modifications may be made therein ([0060]) but does not disclose the second catalyst layer further includes an additive selected from the group consisting of SiO2, TiO2, WOx and ZrO2, wherein x is an integer of 0.5 to 2.
	Lee teaches a catalyst carrier, an electrode catalyst, an electrode including the catalyst, a membrane electrode assembly including the electrode, a fuel cell including the membrane 
Lee teaches that a catalyst material containing hydrophilic particles of zeolite, titanium dioxide, or the like is used for an anode in order to maintain the cell performance to some degree during operation under low-humidification conditions([0006]).  Lee teaches in the method for producing a catalyst carrier, the titanium compound-carbon composite particle is obtained by mixing polyvinylpyrrolidone and at least one compound selected from titanium oxycarbonitride, titanium oxynitride, and titanium oxide and heat-treating the mixture in a non-oxidizing gas atmosphere at 500° C. to 1100° C ([0036]).
It would have been obvious to one of ordinary skill in the art to modify the second catalyst layer of Ishikawa with  an additive selected from  TiO2, wherein x is an integer of 0.5 to 2 as taught by Lee in order to provide the catalyst material with hydrophilic particles for an anode in order to maintain cell performance.
Regarding claim 8, modified Ichikawa discloses all of the claim limitations as set forth above. Modified Ichikawa discloses  the second catalyst layer further includes a support which supports the reaction inducing material and the additive (Lee, catalyst carrier includes a carbon material such as carbon black and contains a titanium compound-carbon composite particle [0014], [0020], [0036]).
Regarding claims 9 and 10, modified Ichikawa discloses all of the claim limitations as set forth above. Modified Ichikawa further discloses the reaction inducing material and the additive are included in a total content of 20 to 99 wt% with respect to a total amount, of the reaction 
Modified Ichikawa is explicitly silent to the claimed ranges however “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
Regarding claim 12, modified Ichikawa discloses all of the claim limitations as set forth above. Modified Ichikawa further discloses the support includes graphite, Ketjen black, or   a combination thereof (Lee [0020]-[0021]).
13.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa et al. (US 2003/0057088) as applied to claims 1 and 5 above, in view of Lee et al. (US 2017/0346101).
Regarding claim 11, Ichikawa discloses all of the claim limitations as set forth above. Ichikawa discloses the support is polytetrafluoroethylene ([0045]) but does not disclose the support includes graphite, Denka black, Ketjen black, acetylene black, carbon nanotube, carbon nanofiber, carbon nanowire, carbon nanoball, activated carbon, stabilized carbon, indium tin oxide (ITO), or a combination thereof.
Lee teaches a catalyst carrier, an electrode catalyst, an electrode including the catalyst, a membrane electrode assembly including the electrode, a fuel cell including the membrane electrode assembly, and a method for producing the catalyst carrier (abstract).  Lee teaches the metal of the catalyst metal particles is preferably at least one metal selected from the group  the carbon material is a mixture of two or more selected from the group consisting of carbon black, graphitized carbon black, graphite, and porous carbon([0014], [0021]).
It would have been obvious to one of ordinary skill in the art to substitute the support of Ichikawa with the support includes graphite, Ketjen black as taught by Lee, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07.
Allowable Subject Matter
14.	Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In particular, the allowable limitation is the reaction inducing material is Ir8Ru2FeOx, wherein x is an integer of 0.5 to 2.
In the instant invention, RuOx can be easily used as the oxygen evolution reaction (OER) catalyst, RuOx has a problem that it is easily decomposed in an acid atmosphere and at a high voltage([0049] US 2020/0358118).  The problem is not generated in IrcRudMe or IrcRudMeOx, i.e., a ternary alloy oxygen evolution reaction (OER) catalyst including RuOx and IrOx all together, IrcRudMe or IrcRudMeOx can be more preferably used, and both activities and stability can be improved by using IrcRudMe or IrcRudMeOx([0049]).

Response to Arguments
15.	Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724